3DETAILED ACTION
	Claims 1-20 are present for examination.
	Claims 4 and 20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Charles Koch (Reg. No. 33,158) on 08/26/2021.
The application has been amended as follows: 
In claim 20, line 1, where it says “The method of claim 1, wherein…” should be –The method of claim 10,wherein…--.


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art or combination of prior art teaches or suggest receive a cache access, wherein the cache access includes a set field and a tag field; decode the set field to determine a set of cache lines in the cache memory corresponding to the cache access; perform a tag read; and transition the set of cache lines corresponding to the cache access from a low power state to an operating state while the tag read is performed; and a second pipeline stage operable to: compare the tag field with the result of the tag read to determine a cache hit on the cache access; and access data on the set of cache lines during the determination of the cache hit. as recited in claims 1 and 6; and receiving a transaction address including a set field and a tag field; decoding the set field to determine a set of cache lines in a cache memory corresponding to the transaction address; performing a tag read; concurrent with the performing the tag read, initiating transition of the set of cache lines corresponding to the transaction address from a low power state to an operating state; comparing the tag field with the result of the tag read to determine a cache hit on the transaction address; and accessing data on the set of cache lines as recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cohen et al. (US 7,127,560). Cohen et al. teaches circuitry to dynamically reduce the logical size of the cache in order to save power by powering off selected areas of the cache.
Ismail et al. (US 2008/0120514). Ismail et al. teaches selecting a distribution of rows to be turned off and rows to be turned on in the memory bank based on at least one application being executed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ARACELIS RUIZ/Primary Examiner, Art Unit 2139